On the Merits.
The plaintiff claims that the adjudication made of the property to the defendants is a nullity, for the main reason that the sheriff never did seize and take possession of the same, either actually or constructively, and never placed a keeper on it, though the same was worked as a plantation and was occupied by him and his family.
Other charges are made to affect the validity of services of notices issued under the writ and to establish a conspiracy between the adjndicatee and others, to secure an adjudication at alow price.
Then plaintiff avers a tender to the adjudicatee and to an alleged purchase from him.
The defence is a denial of the tender, the prescription of one year, and the general issue.
From a judgment of non suit the plaintiff appeals.
There is nothing to show that the alleged tender was made, previous to the institution of the suit, which is an essential condition precedent.
*876The offer, during trial, does not cure the omission which is destructive of the right to institute ths suit.
Article 417, C. P., relied upon, refers to tenders by a defendant at any stage previous to definitive judgment, and does not apply to those which ajpZaintiff is bound to make previous to suit, to have a standing-in court.
This view of the case renders it unnecessary to consider the other questions raised.
Judgment affirmed.